Citation Nr: 1445089	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  09-35 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for limitation of flexion of the right knee, associated with chondromalacia of the right knee, status post-surgical treatment.

2.  Entitlement to a higher initial rating for chondromalacia of the right knee, status post-surgical treatment, rated as noncompensably disabling prior to December 1, 2010 and 10 percent thereafter.

3.  Entitlement to a higher initial rating for paroxysmal atrial fibrillation, rated as 10 percent disabling prior to February 19, 2010 and 30 percent thereafter.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from April 1983 to April 1986 and from April 1990 to June 2008. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, as part of the Benefits Delivery at Discharge (BDD) program.  This rating decision, in pertinent part, granted service connection for paroxysmal atrial fibrillation and chondromalacia of the right knee, status post-surgical treatment.  The RO assigned an initial noncompensable disability rating for each disability, both effective from July 1, 2008, the day following the Veteran's active duty discharge.  The Veteran then perfected timely appeals of these issues.

The Board notes that the purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.

In a December 2010 Supplemental Statement of the Case (SSOC), the agency of original jurisdiction (AOJ) partially granted an increased rating for atrial fibrillation, assigning a 10 percent rating, effective July 1, 2008 and a 30 percent rating, effective beginning on February 19, 2010.  In addition, a 10 percent rating was assigned for chondromalacia of the right knee, effective December 1, 2010.  However, inasmuch as higher ratings are available for these disabilities, and the Veteran is presumed to seek the maximum available benefit for a disability, the claims for higher ratings have remained viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

In his September 2009 Substantive Appeal (on VA Form 9), the Veteran requested a RO hearing before a Decision Review Officer (DRO) and a Board hearing before a Veterans Law Judge (VLJ).  In a subsequent August 2010 letter, he stated that he wished to withdraw his request for a DRO hearing.  In a November 2013 letter, the Veteran indicated that he wanted to withdraw his Board hearing request.  Thus, these hearing requests are considered withdrawn.  38 C.F.R. § 20.704(e) (2013).

In January 2014, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, D.C., for further development.   As will be discussed herein, the Board finds that the AOJ has substantially complied with the remand orders with regard to the instant claims and no further action is necessary in this regard.   See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

In June 2014, the AOJ awarded a separate 10 percent rating for limitation of flexion of the right knee based upon painful but noncompensable limitation of motion, effective from April 17, 2014.  As will be discussed below, the rating criteria pertinent to the rating of the Veteran's service-connected chondromalacia of the right knee provides that limitation of extension and limitation of flexion can be separately rated.  Therefore, in connection with such claim, the Board will consider the propriety of the assigned 10 percent rating for limitation of flexion of the right knee.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.
FINDINGS OF FACT

1.  Throughout the appeal, the Veteran's limitation of flexion of the right knee associated with chondromalacia, right knee, status-post surgical treatment manifested in painful motion with functional loss equal to flexion to no worse than 110 degrees.

2.  From July 1, 2008, to December 1, 2010, the Veteran's chondromalacia of the right knee, status post-surgical treatment is manifested by subjective complaints of pain, weakness, stiffness, swelling and heat and X-ray evidence of arthritis without limitation of extension, ankylosis, subluxation, dislocation or removal of semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum.

3.  Beginning on December 1, 2010, the Veteran's chondromalacia of the right knee, status post-surgical treatment is manifested by subjective complaints of pain, stiffness and weakness, extension was limited to no more than five degrees and X-ray evidence of arthritis without ankylosis, subluxation, dislocation or removal of semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum.

4.  As of April 17, 2014, the Veteran's chondromalacia of the right knee, status post-surgical treatment, has been manifested by slight lateral instability, but no subluxation.

5.  In June 2014, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appeal the claim of entitlement to a higher initial rating for paroxysmal atrial fibrillation.


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent rating, but no higher, for limitation of flexion of the right knee associated with chondromalacia, right knee, status-post surgical have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260 (2013).

2.  The criteria for an initial rating in excess of 10 for chondromalacia of the right knee, status post-surgical treatment, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2013).

3.  The criteria for a separate, initial rating of 10 percent for instability of the right knee, associated with the chondromalacia of the right knee, status post-surgical treatment, as of April 17, 2014, are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2013).

4.  The criteria for withdrawal of the appeal as to the claim for a higher initial rating for paroxysmal atrial fibrillation have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

This appeal arises from the Veteran's disagreement with the initial ratings assigned following the grant of service connection for chondromalacia of the right knee.  As such, pertinent regulation provides that VA has no further obligation to provide notice under 38 U.S.C.A. § 5103 on this downstream element of the claim.  See 38 C.F.R. § 3.159(b)(3)(1).  In so providing, the courts have held that once service connection is granted, the claim is substantiated, further notice as to the "downstream" elements concerning the initial rating and effective date is not required, and any defect in the notice is not prejudicial.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006); see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, because the section 5103 notice provided in January 2008, while the Veteran was still on active duty and before the grant of service connection, was legally sufficient, VA's duty to notify in this case is satisfied.  See also Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, supra. 

Relevant to the duty to assist, the Veteran's service treatment records and post-service VA and private treatment records as well as VA examination reports have been obtained and considered.  

In addition, the Veteran has not identified any additional, outstanding records that have not been requested or obtained.   In this regard, although the Veteran was asked to complete additional authorization forms to allow VA to obtain records from private treatment providers in January 2014, he did not complete the appropriate authorization forms.   The Board emphasizes that "the duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, the Board finds that VA has satisfied its duty to assist in this regard. 

Moreover, based on the foregoing, the Board determines that the AOJ has substantially complied with the January 2014 remand directives by obtaining updated VA treatment records, requesting that the Veteran submit appropriate authorization forms to obtain any outstanding private treatment records and obtaining a VA examination, as applicable to the instant claims, and, as such, that no further action is necessary in this regard.   See D'Aries, supra.

Additionally, the Veteran was afforded VA examinations in December 2010 and April 2014 to determine the nature and severity of his right knee disorder.  Neither the Veteran nor his representative has alleged that these VA examinations are inadequate for rating purposes.  The Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected chondromalacia of the right knee and limitation of flexion of the right knee, as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  Moreover, neither the Veteran nor his representative has alleged that his disabilities have worsened in severity since the April 2014 VA examination.  Rather, they argue that the evidence reveals that the Veteran's right knee disability has been more severe than the currently assigned ratings for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examination of record is adequate to adjudicate the Veteran's claim for a higher rating and no further examination is necessary. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.   

II.  Higher Initial Rating

A.  Relevant Statutes and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has held that, in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his [or her] earning capacity."  See 38 U.S.C.A. § 1155; Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R.     § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. 
§§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.
 
A 10 percent rating is warranted where flexion was limited to 45 degrees.  A rating of 20 percent is warranted where flexion was limited to 30 degrees and a rating of 30 percent is warranted were flexion was limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 

A 10 percent rating is warranted where extension was limited to 10 degrees and a 20 percent rating is warranted where extension was limited to 15 degrees.  A rating of 30 percent is warranted where extension was limited to 20 degrees while a 40 percent rating is warranted where extension was limited to 30 degrees.  A 50 percent is warranted where extension was limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  The VA General Counsel has held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004). 

Standard range of knee motion is from zero degrees (on extension) to 140 degrees (on flexion).  See 38 C.F.R. § 4.71, Plate II. 

Slight recurrent subluxation or lateral instability warrants a 10 percent rating while moderate recurrent subluxation or lateral instability warrants a 20 percent rating.  Severe recurrent subluxation or lateral instability warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

VA's General Counsel has stated that when a knee disorder is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and an appellant also has limitation of knee motion which at least meets the criteria for a noncompensable evaluation under 38 C.F.R.   § 4.71a, Diagnostic Code 5260 or 5261, separate evaluations may be assigned for arthritis with limitation of motion and for instability.   However, General Counsel stated that if an appellant does not meet the criteria for a noncompensable rating under either Diagnostic Code 5260 or Diagnostic Code 5261, there is no additional disability for which a separate rating for arthritis may be assigned.  VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997).   If a rating is assigned under the provisions for other knee impairment (38 C.F.R. § 4.71a, Code 5257) a separate 10 percent rating may be assigned where some limitation of motion, albeit noncompensable, has been demonstrated.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998). 

The rating schedule also provides that dislocation of semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint, warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  The symptomatic removal of the semilunar cartilage warrants a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

B.  Right Knee

The Veteran contends that a higher rating is warranted for his right knee disorder due to painful motion.

Historically, the Veteran's service-connected chondromalacia of the right knee has been rated under the diagnostic code for limitation of extension while the Veteran's service-connected limitation of flexion has been rated by analogy under the diagnostic codes for degenerative arthritis and limitation of flexion.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.   38 C.F.R. § 4.27. 

A January 2008 VA examination report reflects the Veteran's complaints of knee weakness, stiffness, swelling, heat and giving way.  He described this pain was crushing, aching, sticking, oppressing and burning with a severity of "10/10" and reported that it was elicited by physical activity but was relieved by rest and the use of medication.  Physical examination revealed mild crepitus and was negative for edema, effusion, weakness, tenderness, redness, heat or abnormal movement.  There was no evidence of recurrent subluxation, locking, pain or an identified fixed position.  Range of motion was found to be from zero degrees to 140 degrees and extension was found to be to zero degrees.  Pain, weakness, lack of endurance, fatigue and incoordination were found to not impact further on the range of motion after repetitive exercise.  There was no varus/valgus deformity or instability found.  Drawer and McMurray's tests were found to be negative.  An accompanying X-ray revealed post-surgical changes and an old unfused fracture versus normal variation of the patella.

 A November 2008 VA treatment note indicates that there was no swelling in the Veteran's right knee and that range of motion was "free"; specific range of motion measurements were not provided.  An X-ray was noted to have shown degenerative changes.

A December 1, 2010 VA examination report reflects the Veteran's complaints of right knee pain, stiffness, weakness, deformity, giving way and instability.  Other symptoms were reported to include locking episodes that occurred one to three times per month, repeated effusions, swelling and tenderness.  Incoordination was denied.  Flare-ups of moderate severity were reported to occur every two to three weeks, last for hours, were precipitated by strenuous activities such as exercising, walking for a longer period or using the stairs and were alleviated by using ice, medications and rest.  Physical examination revealed crepitus and grinding but was negative for bumps consistent with Osgood-Schlatter's disease, a patellar abnormality, a meniscus abnormality or joint ankylosis.  Flexion was found to be from 10 degrees to 120 degrees and extension was found to be "limited by 10 degrees."  Objective evidence of pain following repetitive motion was noted and there was no additional limitation after three repetitions of range of motion.  A July 2010 X-ray revealed stable postoperative anterior cruciate ligament (ACL) changes and mild medial joint space narrowing.

At a July 2013 private treatment visit, the Veteran's flexion was found to be to 115 degrees while extension was found to be normal (0 degrees).  

An April 2014 VA Disability Benefits Questionnaire (DBQ) report indicates that the Veteran had undergone right tibia irrigation with the removal of hardware and drain placement due to an infection in March 2014.  The Veteran reported that he experienced intermittent exacerbations of right knee pain at times without a specific trigger, that other times more intense pain may occur with walking and that these flare-up symptoms lasted a few seconds.  Physical examination was negative for tenderness or pain to the palpation for joint line or soft tissues.  Flexion was found to be to 110 degrees with objective evidence of painful motion at 110 degrees and extension was found to be to five degrees without objective evidence of painful motion.  Repetitive motion testing revealed no further limitation of motion.  Functional loss was noted to include less movement than normal, pain on movement and instability during extension.  Anterior instability and posterior instability were found to be normal.  Medial-lateral instability was found to be 1+ (0-5 millimetres).  There was no evidence or history of recurrent patellar subluxation or dislocation, shin splints, stress fractures, chronic exertional compartment syndrome, tibial and/or fibular impairment, a meniscal condition, surgical procedures for a meniscal condition or a total knee joint replacement.  The Veteran's ambulation was noted to be slow with noticeable stiffness on initiation of ambulation, that he tended to increase propulsion speed after a few minutes of walking and that he used an assistive device.  An accompanying X-ray revealed degenerative changes and narrowing of the joint space.

The Board finds that, for the appeal period prior to April 17, 2014, Veteran's limitation of flexion associated with right knee chondromalacia manifests as subjective complaints of pain and flexion that was limited to 115 degrees, at worst, in July 2013.  As noted previously, in Mitchell, supra, the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance." Id., quoting 38 C.F.R. § 4.40.  However, 38 C.F.R.      § 4.59 indicates that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In Burton, supra, the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context (as is the case here), the Board should address its applicability.  In the instant case, the Board finds that the Veteran has manifested by subjective complaints of pain, weakness, stiffness, swelling and heat.  Therefore, pursuant to Mitchell, Burton, and 38 C.F.R. §§ 4.40, 4.59, the Board finds that he is entitled to an initial 10 percent rating for such disability prior to April 17, 2014. 

However, an initial rating in excess of 10 percent is not warranted as there is no compensable limitation of motion.  Specifically, flexion was found to be to 140 degrees in January 2008, to 120 degrees in December 2010 and to 110 degrees in April 2014.  The Board has also considered whether repetitive motion and/or flare-ups resulted in additional functional loss due to symptoms such as pain, swelling, weakness, fatigue, or incoordination.  The January 2008 and December 2010 VA examiners specifically noted that, with repetitions, there was no additional loss in range of motion due to pain, fatigue, weakness, or incoordination.  As demonstrated at the April 2014 VA examination, the Veteran had pain on motion, but there is no indication that such resulted in additional functional loss, to include a greater loss of flexion.  The Board further notes that the April 2014 found that functional loss consisted of less movement than normal and pain on movement.  Further, while Veteran subjectively reported flare-ups of more intense pain related to his right knee, the examiner found that it would be "pure speculation" for him to state to what degrees the right knee joint would be affected with a flare-up or when the joint is used repeatedly over a period of time.   Therefore, Board finds that such factors do not result in functional loss more nearly approximating flexion that was limited to 30 degrees.  See DeLuca, supra; Mitchell, supra.   Therefore, the Veteran is not entitled to an initial rating in excess of 10 percent at any point during the appellate period under Diagnostic Code 5260.

For the period prior to December 1, 2010, and with regards to limitation of extension, such was found to be to zero degrees in July 2008.  The examiner found that pain, weakness, lack of endurance, fatigue and incoordination did not impact further on the range of motion after repetitive exercise.  While the Veteran does not meet the criteria for even a zero percent rating based on limitation of extension, and since there has been at least some painful extension, a 10 percent rating could be warranted per 38 C.F.R. § 4.59; however, such rating has already been assigned for painful flexion.  See Burton, supra.  Further, assigning a separate rating for painful extension is not warranted as the assignment of two separate ratings based upon painful motion would constitute pyramiding.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition). 

For the period beginning on December 1, 2010, with regards of limitation of motion, such was found to be to 10 degrees, at worst, in December 2010.  The December 2010 VA examiner found that while there was objective evidence of pain following repetitive motion but that there was no additional limitation after three repetitions.   Such factors do not result in functional loss more nearly approximately extension that was limited to 15 degrees.  See DeLuca, supra; Mitchell, supra.  Therefore, the Veteran is not entitled to an initial rating in excess of 10 percent under Diagnostic Code 5261 for the period beginning on December 1, 2010.

With regards to a separate rating for recurrent subluxation or lateral instability for the period prior to April 17, 2014, the Board notes the Veteran's reports that he experienced giving way and weakness in his right knee.  However, on objective examination in January 2008, weakness and recurrent subluxation were not found.  A December 2010 VA examiner made no objective findings regarding instability or subluxation.  Therefore, the assignment of a separate rating for recurrent subluxation or lateral instability of the right knee under Diagnostic Code 5257 prior to April 17, 2014 is not warranted.

However, the April 17, 2014 VA examination report indicates that the Veteran had +1 (0-5 millimeters) of medial-lateral instability in the right knee.  The examiner noted that the Veteran used a cane occasionally.  The examiner found that the Veteran had instability during extension movements of the right knee.  Thus, giving the Veteran the benefit of the doubt, the Board finds that he is entitled to a separate 10 percent initial rating for instability of his right knee, associated with his service-connected chondromalacia of the right knee, as of April 17, 2014.  38 C.F.R. § 4.71a.  A higher rating is not warranted as the Lachman test and Posterior drawer test were found to be normal on objective examination and there was no evidence or history of recurrent patellar subluxation or dislocation found on objective examination or reported by the Veteran.

The Board has also considered whether higher or separate ratings are warranted under any other potentially applicable diagnostic code related to the Veteran's service-connected right knee.  As previously discussed, the Board also notes that it is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban, supra.  In the instant case, the objective evidence is negative for, and the Veteran has not alleged suffering from, knee ankylosis, impairment of the tibia and fibula or genu recurvatum.  Consideration of higher or separate ratings under Diagnostic Codes 5256, 5262 and 5263 are therefore not warranted.  In addition, the Board notes that the objective evidence is negative for, and the Veteran has not alleged suffering from, a semilunar cartilage condition.  Consideration of higher or separate ratings under Diagnostic Codes 5258 and 5259 are therefore not warranted.  Finally, the Veteran has not undergone a total knee replacement and hence consideration of Diagnostic Code 5055 is not warranted.

The Board notes that the April 2014 VA examiner found that the Veteran's right knee surgery resulted in scarring; however, he indicated that the scars were not painful and/or unstable, and the total area of all related scars was not greater than 39 square centimeters.   Consideration of a separate rating under Diagnostic Codes 7800 through 7805 is not warranted.   See 38 C.F.R. § 4.118.  Therefore, the Veteran is not entitled to a separate rating for scarring.

In adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences.  For example, he is competent to report that he experiences certain symptoms, such as pain, and he is credible in this regard.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's competent and credible belief that his disability is worse than the assigned ratings, however, is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings.  Also, as stated above, the rating criteria are specific in indicating that some of the criteria must be objectively demonstrated.  

Furthermore, the record does not suggest that the Veteran's symptoms have changed significantly during each initial rating period so as to warrant further staged ratings.  Fenderson, 12 Vet. App. at 126.  

The above determination is based on application of provisions of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4.  However, the regulations also provide for exceptional cases involving compensation.  Pursuant to 38 C.F.R. 
§ 3.321(b)(1), the VA Under Secretary for Benefits or the Director of the Compensation Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the claimant's disability level and symptomatology, then a veteran's disability picture is contemplated by the rating schedule.  The assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

Here, because the schedular ratings for the Veteran's chondromalacia of the right knee fully address his symptoms, which include mainly pain, limitation of motion and intermittent instability, referral to the VA Under Secretary for Benefits or the Director of Compensation Service for consideration of an extraschedular evaluation is not warranted.  A comparison between the level of severity and symptomatology of the chondromalacia of the right knee with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran reports pain, deformity, giving way, instability, decreased speed, stiffness, locking, effusions, inflammation, and limitation of motion that affect his ability to perform strenuous activities.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disability.   As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture. Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization. Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

Further, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a total disability rating based in individual unemployability due to service-connected disabilities (TDIU) is considered part and parcel of an increased rating claim when the issue of unemployability is raised by the record.  In this case, the issue of unemployability is not raised by the record.  At the recent VA examination in April 2014, the Veteran reported that he was currently employed.  There has been no allegation, and the record does not support, that his service-connected chondromalacia of the right knee has resulted in unemployment.  Therefore, consideration of a TDIU is not warranted. 

In reaching the foregoing conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.   However, as the preponderance of the evidence is against higher or separate ratings beyond what has been awarded herein, that doctrine is not further applicable.   See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

C.  Paroxysmal Atrial Fibrillation

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In June 2014, the Veteran withdrew his appeal as to the issue of entitlement to a higher initial evaluation for paroxysmal atrial fibrillation.  Hence, there remain no allegations of errors of fact or law for appellate consideration as to this issue.  Accordingly, the Board does not have jurisdiction to review the matter on appeal and the appeal is dismissed.


ORDER
 
A 10 percent rating for limitation of flexion of the right knee, associated with chondromalacia of the right knee, status post-surgical treatment, effective July 1, 2008, is granted, subject to regulations governing the payment of monetary awards.

A higher initial rating for chondromalacia of the right knee, status post-surgical treatment, rated as noncompensably disabling prior to December 1, 2010 and 10 percent thereafter, is denied.

A separate, initial 10 percent rating for instability of the right knee, associated with the chondromalacia of the right knee, status post-surgical treatment, is granted, effective April 14, 2014, subject to regulations governing the payment of monetary awards.


(CONTINUED ON NEXT PAGE)
A higher initial rating for paroxysmal atrial fibrillation, rated as 10 percent disabling prior to February 19, 2010 and 30 percent thereafter, is dismissed.



____________________________________________
KRISTY L. ZADORA
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


